DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,  12, 13, 14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if applicant  intended to claim a combination including a top cap and collapsible container since a top is claimed with specific interconnection with a container such container not being positively claimed making the metes and bounds of the claims unclear and confusing to a potential infringer.  Clarification and correction are required.  For examination purposes, the examiner takes the position that a container is not claimed.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowland et al.  The patent to Rowland et al teaches structure as claimed including a top cap comprising an upper support surface having a generally rectangular outer perimeter, the upper support surface including, structure for supporting a pallet; structure for supporting a steel mesh container; and structure for supporting a collapsible container,  the structure for supporting a pallet and the structure for supporting the steel mesh container comprises an upper lip structure extending upward from the perimeter of the top cap (at least fig 2),  the upper lip structure includes a first portion extending upward from a first corner of the upper support surface, a second portion extending upward from a second corner of the upper support surface, a third portion extending upward from a third corner of the upper support surface, and a fourth portion extending upward from a fourth corner of the upper support surface, the structure for supporting the pallet and the structure for supporting a steel mesh container comprises a plurality of protrusions extending upward from the upper support surface(at least figs 1, 2), each of the plurality of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al.  The patent to Rowland et al teaches structure substantially as claimed as discussed above including structure to support a collapsible container.  The use of plastic containers is well known and to provide such would have been obvious and well within the level of ordinary skill in the art and further a reasonably predictable result.
 	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al as applied to the claims above, and further in view of Myers. The patent to Rowland et al teaches structure substantially as claimed including segments for providing for straps (at least fig 2) the only difference being that the segments do not include angled segments.  However, the patent to Myers (at 24) teaches the use of providing angled segments for segments to facilitate straps to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rowland et al to include angles segments, as taught by Myers since such are conventional alternative structures used in the same intended purpose and environment and .
		Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al as applied to the claims above, and further in view of Angelbeck, Jr (‘888). The patent to Rowland et al teaches structure substantially as claimed including lower lip structures the only difference being that the lip structure do not include notches to provide for tines.  However, the patent to Angelbeck, Jr teaches the use of providing notches for tines for a supporting structure to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rowland et al to include notches at the lip structure, as taught by Angelbeck, Jr since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed. Note the double wall construction of Angelbeck, Jr.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including plastic load supporting structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.